COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Felton
UNPUBLISHED



              JANNIFER SPRUILL
                                                                                  MEMORANDUM OPINION*
              v.       Record No. 1572-15-1                                           PER CURIAM
                                                                                    FEBRUARY 16, 2016
              CHESAPEAKE DEPARTMENT
               OF HUMAN SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                               E. Preston Grissom, Judge

                                 (Stephanie P. Pass, on brief), for appellant.

                                 (Ryan C. Samuel, Assistant City Attorney; Ayodele M. Ama,
                                 Guardian ad litem for the minor children, on brief), for appellee.


                       Jannifer Spruill (mother) appeals the orders terminating her parental rights to three of her

              children. Mother argues that the trial court erred by finding that she, without good cause, “had

              failed to remedy substantially the conditions which led to the placement of the minor children in

              foster care.” Upon reviewing the record and briefs of the parties, we conclude that this appeal is

              without merit. Accordingly, we summarily affirm the decision of the trial court. See Rule

              5A:27.

                                                           BACKGROUND

                       We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).




                       *
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       On June 12, 2013, the Chesapeake Department of Human Services (the Department)

received a report that mother was arrested on felony forgery charges and that the conditions of

the home were deplorable. There also were concerns about a firearm in the home within the

children’s reach, a lack of food in the house, and lack of medical care for one of the children.

The Department tried to investigate the complaint, but the parents were not cooperative.

       On September 11, 2013, the Department received a report that one of the children had an

asthma attack at school and had to go to the hospital. The school was not able to reach Donnell

M. Spruill (father) or mother. There was no medication in the child’s inhaler or at home.

       On September 12, 2013, the Department received another report regarding the deplorable

conditions of the home.

       On September 13, 2013, mother and father appeared before the circuit court for a custody

hearing. On that date, the circuit court removed the parties’ four minor children from their care

and awarded custody to the Department due to concerns about the children’s living conditions,

the parents’ substance abuse problems, mother’s recent felony convictions, and the children’s

inadequate medical care. The circuit court remanded the foster care case to the Chesapeake

Juvenile and Domestic Relations District Court (the JDR court).

       The JDR court found that the children were abused and neglected. The JDR court

ordered the parents to participate in marital counseling, individual counseling, parenting classes,

and visitation with the children. The JDR court also directed mother to obtain substance abuse

treatment1 and find employment. Lastly, the JDR court told both parents to cooperate with the

Department.




       1
          Mother tested positive for cocaine on September 20, 2013. In 2014, she also tested
positive for cocaine on February 21 and March 21, marijuana on June 14 and June 30, and
cocaine and marijuana on August 4.
                                                -2-
       Two of the children had autism, and the other two children had behavior problems. One

child was diagnosed with post-traumatic stress disorder, major depression, and attention

hyperactivity disorder.

       The parents completed the parenting classes and regularly visited with the children.

However, in May 2014, the Department noticed that the parents were having inappropriate

conversations and interactions with the children during visitations. The Department discussed

the matter with the parents and gave them a new set of rules. Mother threw the visitation rules at

the window where a representative was sitting. Mother also put her hand in a supervisor’s face.

The children’s behavior deteriorated after visiting with their parents.

       On July 28, 2014, mother participated in a family partnership meeting. Mother and father

had not provided documentation to the Department to show that they completed the required

services. Mother needed to provide documentation of stable housing and employment and

participation in marital counseling and substance abuse treatment.

       On August 20, 2014, the JDR court conducted a permanency planning hearing. It did not

approve the goal of return home and continued the case to October 22, 2014 for the Department

to revise the goal. Mother was tested for drugs, and she tested positive for marijuana and

cocaine. Although mother said that she had a job, she did not provide documentation to the

Department.

       On October 22, 2014, father and mother appeared at the permanency planning hearing.

Mother still had not provided the necessary documentation. The JDR court found that mother

had made no significant improvements since the children’s removal. The JDR court approved

the goals of adoption for the children and ordered the Department to file petitions to terminate

mother’s and father’s parental rights. The parents appealed.




                                                -3-
       After the JDR court hearing, the sheriff’s department took mother into custody because of

an outstanding capias for failure to appear/violation of probation. In January 2015, mother

enrolled in the drug court program and started to attend narcotics anonymous. However, at trial,

she did not know her sponsor’s full name or telephone number. She did not know the twelve

steps of the narcotics anonymous program, but said she was on step four. She still was on phase

one of the drug court program, and thought it would take her between three months and more

than one year to complete all four phases.

       Meanwhile, the social worker, guardian ad litem, and CASA worker met with father to

discuss a plan for returning the children to his care. The Department was concerned about father

and mother living together because of mother’s substance abuse problems. They discussed

father separating from mother and finding suitable living arrangements. Father agreed, but then

failed to maintain contact with the Department, the guardian ad litem, and the CASA worker.

On April 8, 2015, the JDR court terminated mother’s and father’s parental rights. The parents

appealed.

       On July 6 and 15, 2015, the parties appeared before the circuit court. The Department

informed the circuit court that the parties had reached an agreement with respect to mother and

father’s oldest child. The Department was not seeking termination of their parental rights with

respect to that child because he was almost eighteen years old. At the hearing, both mother and

father admitted having unauthorized contact with one of the children. The parents had stopped

attending marital counseling, and family therapy had not occurred. Two children testified in

camera and stated that they preferred to stay in their foster care home. After hearing all of the

evidence and argument, the trial court determined that it was in the children’s best interests to

terminate mother’s and father’s parental rights pursuant to Code § 16.1-283(C)(2). It approved

the goals of adoption. This appeal followed.

                                                -4-
                                               ANALYSIS

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          Mother argues that the trial court erred in concluding that she had not substantially

remedied the conditions that led to the children being placed in foster care and terminating her

parental rights. Mother notes that she completed the parenting classes and started the marital

counseling. She also participated in substance abuse treatment. She was in the drug court

program and narcotics anonymous. Mother acknowledged that she did not have a job at the time

of the trial, but testified that she had a valid food service card, which could help her with finding

a job in the food service industry. Mother contends the trial court should not have terminated her

parental rights to her three minor children.

          A court may terminate parental rights if:

                 The parent or parents, without good cause, have been unwilling or
                 unable within a reasonable period of time not to exceed twelve
                 months from the date the child was placed in foster care to remedy
                 substantially the conditions which led to or required continuation
                 of the child’s foster care placement, notwithstanding the
                 reasonable and appropriate efforts of social, medical, mental health
                 or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

          One of the reasons why the children came into foster care was because of mother’s

substance abuse problem. She admittedly used drugs while the children were in foster care. In

early 2015, she was ordered into the drug court program. As of the date of the trial, she was still


                                                      -5-
on phase one of the program and testified that it could take more than one year to complete the

program. Additionally, she testified that she participated in narcotics anonymous, but could not

recall her sponsor’s full name or phone number. There was evidence that mother had not been

truthful with her substance abuse counselor regarding her drug usage. Mother was not able to

prove that she had overcome her substance abuse problems.

        Another concern was mother’s stability. Mother exhibited anger during visitations,

especially after the Department gave the parents rules for visitation. She did not have a job and

was dependent on father. However, mother and father were experiencing marital difficulty.

They stopped marital counseling and never participated in family counseling. The trial court

believed that mother’s and father’s efforts to reconcile were not sincere, but were made to

prevent their parental rights from being terminated.

        The trial court was particularly concerned about mother’s refusal to follow directions.

The trial court noted that mother did not like the substance abuse counselor and refused to follow

through on the counselor’s recommendations. Likewise, mother quit marital counseling because

she did not like the marriage counselor’s advice. The trial court was troubled that despite being

told not to correspond with the children privately, mother “defiantly did it anyway and then

thought that social services was against her because of that.” The trial court stated, “I have had

only . . . incident after incident where Mrs. Spruill cannot follow instructions and resists

following instructions.” The trial court found that if the children were returned to mother’s

custody, her refusal to listen to others would negatively impact the children, especially since they

needed services for their special needs.

        The children had been in foster care for approximately two years, but mother still was not

in a position to have custody of the children. “It is clearly not in the best interests of a child to

spend a lengthy period of time waiting to find out when, or even if, a parent will be capable of

                                                 -6-
resuming his [or her] responsibilities.” Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10

Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

       Considering the totality of the circumstances, the trial court did not err in terminating

mother’s parental rights to her three minor children.

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                               -7-